Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6, 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,583,305 to Hirsch et al. (hereinafter “Hirsch”) in view of U.S. Patent Application Publication No. .

Regarding Claims 1 and 9, Hirsch teaches a purge plug system configured for disposition within workpieces (see pipe clamping device 10 comprising clamping mechanisms 28 and gas purge dams 36 that are inserted into two pipe sections 12 and 14 being welded, see Fig. 1, see Col. 2, lines 20 – 63), the purge plug system (10) comprising: 
a first gas sealing structure (see clamping mechanisms 28 along with gas purge dams 36, Fig. 1, see Col. 2, lines 37 – 63) configured to form, when the purge plug (10) system is inserted within a hollow section of a workpiece (see two pipe end sections 12, 14, Fig. 1, see Col. 3, lines 17 – 21), a first seal between the first gas sealing structure 
a second gas sealing structure (see clamping mechanisms 28 along with gas purge dams 36, Fig. 1, see Col. 2, lines 37 – 63, the other of left/right side purge dams 36 can be considered as the claimed second gas sealing structure) configured to form a second seal between the second gas sealing structure and a second opening of the hollow section (see gas purge dams 36 mounted on both ends of the pipe clamp 10 and contact the walls of the pipe sections 12, 14, to form a seal  and a chamber region 38  which may be filled with an inert gas during welding process, see Fig. 1, and Col. 2, line 61 – Col. 3, line 4, note that the other one of the left or the right purge dams 36 can be considered as the claimed second gas sealing structure); 
a shaft (see central frame 18 which is shown as a hollow shaft, see Col. 2, lines 28 – 32) between the first and second gas sealing structures (36); and 
a first sensor (see inspection device such as camera 40 or ultrasonic transducer as described at Col. 3, lines 5 – 17) disposed on the shaft between the first and second gas sealing structures (36).
Even though Hirsch teaches multiple inspection devices that can be used with the invention such as camera or ultrasonic transducers within the central chamber 38 as indicated above, Hirsch does not explicitly teach the sensors being disposed within the shaft.  However, it would have been obvious to one having ordinary skill in the art before In re Japikse, 86 USPQ 70 (CCPA 1950).  
Hirsch does not explicitly teach wherein the first sensor is configured to operate in conjunction with at least one scanning component disposed external to the workpiece, to support scanning the purge plug system during the welding operations, the first sensor being configured to generate sensed data only in response to transmissions by the scanning component.  
Alford, in the field of forge welding process that utilize electromagnetic acoustic transducers (EMAT) assemblies for inspecting welds, teaches wherein the first sensor is configured to operate in conjunction with at least one scanning component disposed external to the workpiece, to support scanning the purge plug system during the welding operations, the first sensor being configured to generate sensed data only in response to transmissions by the scanning component (see paragraphs [0058], [0062] – [0063], [0071], [0087], [0161], [0180] describing the use of electromagnetic acoustic transducers (EMAT) devices that are used to inspect tubular weld regions including arranging a series of EMAT assemblies “in circumferential direction adjacent to an inner and/or outer surface of at least one of the welded tubular ends and inducing the EMAT assemblies to transmit sequentially (i.e. individually or grouped) or simultaneously acoustic shear wave signals in different modes and angles towards the weld and to detect the shear waves reflected by and/or passing through the weld such that at least a substantial part of the weld is scanned by the EMAT assemblies and wherein the EMAT assemblies are maintained at a substantially fixed position relative to the weld during Alford), the EMAT devices work by transmitting and receiving hence both have to work together thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EMAT devices of Alford into Hirsch in order to enable an immediate and accurate weld inspection using a non-destructive test technique. 

Regarding Claim 2, Hirsch in view of Alford as modified above teaches wherein the at least one scanning component comprises at least one of an x-ray detector or an ultrasound detector (see paragraphs [0008], [0076], [0180] of Alford describing use of known techniques for inspecting welds in tubes and pipes including x-ray, ultrasonic inspection and EMAT inspection techniques).  

Regarding Claim 3, Hirsch teaches the claimed invention except for a second sensor configured to be disposed about a surface of the hollow section, wherein the second sensor comprises a temperature sensor. 
Alford teaches a second sensor (13A-13D, Figs. 2, 3) configured to be disposed about a surface of the hollow section (see pipes 12, Figs. 2, 3), wherein the second sensor comprises a temperature sensor (see paragraphs [0051] and [0052] describing sensors 13A-13D that are able to detect the temperature of each pipe end).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature sensor of Alford into Hirsch in order to detect the temperature within the pipe to efficiently aid in the welding process thus improving overall quality of the weld. 

Regarding Claim 4, Hirsch in view of Alford as modified above teaches the first sensor as described at Col. 3, lines 5 – 16).  Hirsch does not explicitly teach the first sensor comprising at least one of a pressure sensor or a gas sensor.
Alford teaches a sensor comprising at least one of a pressure sensor or a temperature sensor (see paragraph [0052] describing sensors, which are able to detect the temperature of each pipe being welded).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature sensor of Alford into Hirsch in order to detect the temperature within the pipe to efficiently aid in the welding process thus improving overall quality of the weld. 

Regarding Claim 6, Hirsch in view of Alford as modified above teaches wherein the first sensor is configured to wirelessly communicate the sensed data (see paragraph Alford describing EMAT devices that sends and transmits waves/signals thus reading on the invention as claimed).  

Regarding Claim 8, Hirsch as modified above teaches wherein the first sensor is configured to communicate the sensed data via a wired connection (see Col. 2, lines 27 – 36 of Hirsch describing cables that are routed within the shaft 18 to communicate the signals).  

Regarding Claim 10, Hirsch in view of Alford as modified above teaches wherein at least one of the first gas sealing structure or the second gas sealing structure comprises an inlet configured to receive an inert gas into the hollow section (see Col. 2, lines 27 – 63 of Hirsch describing the clamping mechanism 28 comprising the purge dams 36 being adapted to affix the frame 18 having hose routings and forming weld area which is filled with an inert gas and/or paragraphs [0019] of Alford)

Regarding Claim 11, Hirsch in view of Alford as modified above teaches wherein the transmitter comprises at least one of an x-ray transmitter, an ultrasound transmitter, or a wireless sensor transmitter (see paragraph [0076] of Alford).  

Regarding Claim 12, Hirsch in view of Alford as modified above teaches wherein the first sensor (40 of Hirsch and/or EMAT inspection probes such as 414, 422, Fig. 21 of Alford) is configured to detect a parameter related to the hollow section (see Col. 3, lines 5 – 17 of Hirsch and/or paragraphs [00161], [0180] of Alford that are both Hirsch and/or EMAT of Alford), in conjunction of the least one scanning component during the welding operations (see usage of multiple sensors of Alford that are used as scanning components, see paragraph [0076]).  

Regarding Claim 13, Hirsch in view of Alford as modified above teaches wherein the sensor device comprises a transmitter is configured to wirelessly transmit signals relating to parameters of the purge plug system (see paragraph [0062]  of Alford describing EMAT devices that sends and transmits waves/signals thus reading on the invention as claimed).  

Regarding Claim 14, Hirsch in view of Alford as modified above teaches wherein the sensor device comprises a receiver configured for operation in a conjunction with a transmitter in the at least one scanning component (see paragraph [0062] of Alford describing EMAT assemblies to transmit/receive waves).  

Regarding Claim 15, Hirsch in view of Alford as modified above teaches wherein the receiver comprises at least one of an x-ray receiver and an ultrasound receiver (see paragraphs [0062], [0076] of Alford).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Alford and further in view of KR 101026177 B1 to Cho Ki Soo et al. (hereinafter “Soo”).

Regarding Claim 4, Hirsch in view of Alford teaches the claimed invention except for the first sensor comprising at least one of a pressure sensor or a gas sensor.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor or a gas sensor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, Soo in the field of purging apparatus for pipe welding, teaches wherein the first sensor comprises at least one of a pressure sensor or a gas sensor (oxygen concentration measuring sensor 70 and/or gas pressure measurement sensor 75, Fig. 1, see page 3, lines 10 – 13 from last).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gas pressure measurement sensor of Soo into Hirsch in view of Alford in order to determine the gas/pressure within the weld hence improving safety and accuracy of the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Alford and further in view of U.S. Patent No. 5,390,846 to Thode (hereinafter “Thode”).
Regarding Claim 7, Hirsch in view of Alford teaches the claimed invention except for the first sensor is configured to store sensed data.  
Thode, in the field of welding gas purging apparatus, teaches the first sensor (70, 72 and controller 80 with related circuitry connection as shown at Fig. 7) is configured to store sensed data therein (the sensor 70, 72 is configured to operate with the controller 80 including latching relays, switches, timer delays as seen at Figure 7 therefore capable of storing data, see also Col. 10, lines 29 - 49, Col. 11, line 50 through Col. 12, lines 1 -59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sensor configured to store the sensed data of Thode into Hirsch in view of Alford in order to use the sensed data for further analysis.  The modification provides a system that is efficient, cost effective and time saving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cantor et al. (U.S. 5,085,082) teaches apparatus and method for inspection of tubular products by using electromagnetic acoustic transducers (EMATs) to generate ultrasonic surface and shear waves.
Geier et al. (U.S. 5,474,225) teaches automated method for weld inspection and defect diagnosis that utilizes EMAT transmitters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861